 

é

t
UNITED STATES DISTRICT COURT DOCUMENT l
SOUTHERN DISTRICT OF NEW YORK

aia : pec #
IN RE IDEANOMICS, INC. SECURITIES : DATE PTLED MAY

PS LAD ATMS |

LITIGATION : es: etl

amet

 

ae en)

  

ORDER

20 Civ. 4944 (GBD)

GEORGE B. DANIELS, District Judge:
The conference scheduled to occur on May 18, 2021 is hereby cancelled. This Court will

hear oral Argument on Defendants’ motions to dismiss on August 24, 2021 at 10:30 a.m.

Dated: May 12, 2021
New York, New York
SO ORDERED.

ORG#H B. DANIELS
ITEN STATES DISTRICT JUDGE

 

 
